UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6406


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO GONZALEZ LORA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:98-cr-00358-LMB-4; 1:09-cv-01008-LMB)


Submitted:   June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.     Thomas More
Hollenhorst, Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilfredo Gonzalez Lora seeks to appeal the district

court’s order construing his motion for an evidentiary hearing

as a successive 28 U.S.C.A. § 2255 (West Supp. 2010) motion and

dismissing for lack of jurisdiction.                   Lora also seeks to appeal

the district court’s order denying his motion filed pursuant to

Fed. R. Civ. P. 59(e).             The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).            When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable    jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El    v.    Cockrell,     537    U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.          We have independently reviewed the record

and    conclude    that    Lora    has     not   made    the    requisite   showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We deny Lora’s motion to file a formal brief, grant

                                            2
the motion to seal his informal appellate brief, and deny the

motion    to   seal    his   original   § 2255   motion   and    the   district

court’s    order      denying   it.     We   dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       DISMISSED




                                        3